PECK, C. J.
We shall dispose of this case on the first defense made in the court below, without saying anything as to the merits of the second. In the first place, the judgment recovered by Mrs. Allsover was rendered by a coimt of the rebel State of Alabama, and, as we have held, it had only the force and effect of a foreign judgment, and constituted a cause of action merely, and no execution could be legally issued upon it after the rebellion was suppressed. Foreign judgments can only be enforced by the law of comity, and in actions brought for that purpose the merits and justice of such judgments may be examined into. — Martin v. Hewitt, 44 Ala. 418. The question, then, arises, does the evidence, if true, make out a good defense to the action, either as a payment sim *496ply, or as an accord and satisfaction, or as the compromise of a doubtful debt? We think it may well operate either way. It is not alleged that there were any false representations, deceit or fraud, on the part of the defendant. The plaintiff in the judgment was of full age,.and acted with a knowledge of all the circumstances, and, as the evidence- shows, the compromise was made by her attorneys, at her instance, and by her direction, and that the $880 paid, after deducting the attorneys’ commissions, was received by her in full satisfaction of the judgment; and, further, that the sum paid exceeded the original amount of the judgment by more than one hundred dollars.' There is no doubt, in this ease, as to the intentions and expectations of the parties to this transaction. The plaintiff in the judgment intended to receive, and did receive, the $880 in full payment and satisfaction of the judgment, and the defendant expected to obtain, by said payment, a good and legal discharge from the same. Is there any good reason, either legally or morally, why these intentions and expectations should be defeated or disappointed ? We are unable to see any.
The rule undoubtedly is, that “ the payment of a part of a debt is, in general, no legal satisfaction of the remainder, although the creditor receive the smaller sum in full discharge of tho whole demand, and give a receipt accordingly.”- — Chitty on Contracts, 747, and cases cited. This rule, however, to say the least of it, is a hard rule, and defeats the clearly expressed intentions of the parties, and, therefore, should not be extended to embrace cases not within the very letter of it. In the case of Brooks et al. v. White (2 Metcalf, 283), speaking of this rule, it is said: “ This rule, which obviously may be urged in violation of good faith, is not to be extended beyond its precise import; and whenever the technical reason for its application does not exist, the rule itself is not to be applied.” And in the case of Johnson v. Brannan, 5 I. R., the court speaks of it as “ that rigid and rather unreasonable rule of the old law.” Being a rigid rule, and the reasons for itnot altogether satisfactory, it might be expected that cases *497would arise that would constrain the courts, to prevent injustice and a violation of good faith, to .treat as exceptions to it. This we find to be the casé.
A composition by a debtor in failing circumstances, by which the creditors agree to accept a certain percentage of their debts, whether past due or running- to maturity, in discharge of the whole, is a well settled exception to this rule. — Milligan v. Brown, 1 Rawle, 397. So, if a debtor give his note, indorsed by a third person as further security, for a part of the debt, which is accepted by the creditor in full satisfaction, it is a valid discharge of the whole of the original debt, and may be pleaded as an accord and satisfaction. — Boyd v. Hitchcock, 20 I. R., 76. So, again, the acceptance of a collateral thing, if of any legal value, in satisfaction of a pre-existing debt, is a good defense as an accord and satisfaction.— Williams v. Stanton, 1 Root, 426; Blenn v. Chester, 5 Day, 360; Anderson v. Highland Turnpike Co., 10 I. R., 86. And, once, more, the payment and acceptance of the principal of a debt, without the interest due thereon, if received by the creditor in full satisfaction, is a good accord and satisfaction. — 5 I. R., supra.
In the present case, the payment, as the evidence shows, exceeded the sum for which the judgment was rendered by more than a hundred dollars, and it was received in full satisfaction of the same; therefore, it operated as a legal discharge of the whole judgment. Interest is, really, no part of the debt, but is a mere incident to the debt, given by statute, and is only recoverable as damages for its detention. If a party accepts the principal of his debt, he -can not, afterwards, sue for the interest. This is especially so where the principalis received in satisfaction. — Tillotson v. Preston, 3 I. R. 229.
In addition to what is already said, we hold that the circumstances of this case presented good reasons to make the payment of the $880 a good defense to the action, as the compromise of a doubtful debt. The defendant was only surety for the original debt. The principal and the defendant’s co-surety had become insolvent, and the defendant himself, by the disasters of -the civil war, had been *498brought to the very verge of insolvency, and at the time the payment was made had but little property left, except his real estate, and if that had been confiscated, as it was thought it might be, he would not have been able to pay his liabilities. These circumstances were sufficient to have induced a prudent creditor to compromise his debt, and, it seems to us, the compromise in this case was by no means unreasonable, and, being made in good faith, without any false representations, or any suppression of the truth on the part of the defendant, fair-dealing and common honesty require that he should be discharged from all further liability. As the charge of the court is inconsistent with this opinion, the judgment is reversed, and the cause is remanded for another trial. The appellee will pay the costs, &G.